 


109 HR 3251 IH: Florida Coastline Protection Act of 2005
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3251 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Ms. Harris (for herself, Mr. Mack, Mr. Miller of Florida, Mr. Bilirakis, Ms. Ginny Brown-Waite of Florida, Mr. Lincoln Diaz-Balart of Florida, Mr. Mario Diaz-Balart of Florida, Mr. Foley, Mr. Keller, Ms. Ros-Lehtinen, Mr. Young of Florida, Mr. Shaw, Mr. Putnam, Mr. Crenshaw, Mr. Stearns, Mr. Hastings of Florida, Mr. Feeney, Ms. Wasserman Schultz, and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To permanently prohibit the conduct of offshore drilling on the outer Continental Shelf off the State of Florida, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Florida Coastline Protection Act of 2005. 
2.Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following: 
 
(p)Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfNotwithstanding any other provision of this section or any other law, the Secretary of the Interior shall not issue a lease for the exploration, development, or production of oil, natural gas, or any other mineral in— 
(1)the eastern Gulf of Mexico planning area; 
(2)the Straits of Florida planning area; or 
(3)the South Atlantic planning area, extending from the Straits of Florida planning area to the border between the States of Florida and Georgia.. 
 
